Exhibit 10.2

EXECUTION COPY

 

 

 

SECOND STEP TRANSFER AGREEMENT (TRANCHE 2)

dated as of April 28, 2016

among

THE LESSEES FROM TIME TO TIME PARTY HERETO,

as Sellers

and

MOBILE LEASING SOLUTIONS, LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND RELATED MATTERS

     2   

SECTION 1.1

 

Defined Terms

     2   

SECTION 1.2

 

Other Interpretive Matters

     10   

ARTICLE II

 

AGREEMENT TO PURCHASE AND SELL

     10   

SECTION 2.1

 

Purchase and Sale

     10   

SECTION 2.2

 

Assignment and Assumption of Customer Lease-End Rights and Obligations

     11   

SECTION 2.3

 

Lease Closing Date Purchase Price

     11   

SECTION 2.4

 

Purchase Price Upgrade Date

     12   

SECTION 2.5

 

No Recourse

     12   

SECTION 2.6

 

Intention of the Parties

     12   

SECTION 2.7

 

Like-Kind Exchanges

     13   

SECTION 2.8

 

Transfer Upon Upgrade Termination Option Payment

     13   

SECTION 2.9

 

Transfer Upon Upgrade Exchange Option

     14   

SECTION 2.10

 

Proceeds from Sale of Exchanged Devices Exchanged Under Upgrade Exchange Option

     14   

ARTICLE III

 

PAYMENT OF DEFERRED PURCHASE PRICE AMOUNT AND CONTINGENT PURCHASE PRICE

     14   

SECTION 3.1

 

Deferred Purchase Price Amount

     14   

SECTION 3.2

 

Contingent Purchase Price

     14   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     15   

SECTION 4.1

 

Mutual Representations and Warranties

     15   

SECTION 4.2

 

Additional Representations and Warranties of the Lessees

     16   

SECTION 4.3

 

Additional Representations and Warranties of the Buyer

     18   

ARTICLE V

 

GENERAL COVENANTS

     18   

SECTION 5.1

 

Mutual Covenants

     18   

SECTION 5.2

 

Additional Covenants of the Lessees

     20   

SECTION 5.3

 

Additional Covenants of the Buyer

     22   

ARTICLE VI

 

CORPORATE SEPARATENESS

     24   

SECTION 6.1

 

Corporate Separateness

     24   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

INVESTMENT COMPANY ACT PROVISIONS

     28   

SECTION 7.1

 

Representations and Agreements of the Lessees

     28   

SECTION 7.2

 

Representations and Agreements of the Buyer

     29   

ARTICLE VIII

 

MISCELLANEOUS

     30   

SECTION 8.1

 

Amendments, etc

     30   

SECTION 8.2

 

No Waiver; Remedies

     30   

SECTION 8.3

 

Notices, Etc

     30   

SECTION 8.4

 

Binding Effect; Assignment

     30   

SECTION 8.5

 

Survival

     30   

SECTION 8.6

 

Costs and Expenses

     30   

SECTION 8.7

 

Execution in Counterparts; Integration

     31   

SECTION 8.8

 

Governing Law

     31   

SECTION 8.9

 

Waiver of Jury Trial

     31   

SECTION 8.10

 

Consent to Jurisdiction; Waiver of Immunities

     31   

SECTION 8.11

 

Confidentiality

     32   

SECTION 8.12

 

No Proceedings

     32   

SECTION 8.13

 

Severability

     32   

SECTION 8.14

 

Lessee Representative

     32   

SECTION 8.15

 

Mobile Leasing Solutions as Series LLC

     33   

SECTION 8.16

 

Limited Recourse

     33   

Schedule I

 

Lease Closing Date Devices

  

Schedule II

 

Lease Closing Date Customer Leases

  

Schedule III

 

Cash Purchase Price and Deferred Purchase Price

  

Schedule IV

 

UCC Details

  

Schedule V

 

Special Purpose Bankruptcy Remote Provisions

  

Schedule VI

 

Additional Definitions

  

 

ii



--------------------------------------------------------------------------------

SECOND STEP TRANSFER AGREEMENT (TRANCHE 2)

This SECOND STEP TRANSFER AGREEMENT (TRANCHE 2), dated as of April 28, 2016 and
effective as of the Lease Closing Date (this “Agreement”), is among THE PERSONS
IDENTIFIED ON THE SIGNATURE PAGES HERETO AS LESSEES, as sellers (collectively,
the “Lessees” and, each, a “Lessee”), and MOBILE LEASING SOLUTIONS, LLC, a
Delaware limited liability company, acting for itself and on behalf of Series 2
thereof, as buyer (the “Buyer”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain First Step Transfer Agreement (Tranche 2),
dated as of the date hereof and effective as of the Lease Closing Date (as
amended, supplemented or otherwise modified from time to time, the “First Step
Transfer Agreement”), among the Originators and the Lessees, the Originators
will on the Lease Closing Date and from time to time contribute Devices and
Related Customer Leases to the Lessees as further described in the First Step
Transfer Agreement;

WHEREAS, each Lessee wishes to sell and the Buyer wishes to purchase the Devices
and the Customer Lease-End Rights and Obligations under the Related Customer
Leases pursuant to and in accordance with the terms hereof;

WHEREAS, the Devices and the Customer Lease-End Rights and Obligations under the
Related Customer Leases will be held in the name of Mobile Leasing Solutions on
behalf of Series 2;

WHEREAS, the Buyer has agreed to pay to the Lessees the Cash Purchase Price, the
Deferred Purchase Price Amount and the Contingent Purchase Price, in each case,
in accordance with the terms hereof;

WHEREAS, pursuant to that certain Master Lease Agreement (Tranche 2), dated as
of the date hereof and effective as of the Lease Closing Date (as amended,
supplemented or otherwise modified from time to time, the “Master Lease
Agreement”), by and among the Lessees, Servicer, the Buyer and Collateral Agent,
as supplemented by each Device Lease Schedule agreed as of the Lease Closing
Date by the Lessees and the Buyer and, if applicable, amended pursuant to
Section 2.14 of the Master Lease Agreement (the Master Lease Agreement, together
with each Device Lease Schedule, collectively, the “Device Leases” and, each, a
“Device Lease”), the Buyer will on the Lease Closing Date commence leasing the
Lease Closing Date Devices to the relevant Lessee;

WHEREAS, Servicer will service the Devices and Related Customer Leases for
Lessees and the Buyer pursuant to the Servicing Agreement;

WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under this Agreement at closing be treated
for such purposes as amounts loaned by the Buyer for which the Devices provide
security and (ii) the Rental Payments payable to the Buyer under the Device
Leases be treated for such purposes as payments on such indebtedness owed to the
Buyer;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein have the meaning provided for such terms in Appendix A to the
Master Lease Agreement. In addition, the following terms used herein have the
meanings indicated below:

“Agreement” shall have the meaning provided in the preamble of this Agreement.

“Available Funds” shall have the meaning provided in the Servicing Agreement.

“Buyer” shall have the meaning provided in the preamble of this Agreement.

“Buyer Obligations” shall have the meaning provided in Section 7.1(b) of this
Agreement.

“Buyer Permitted Lien” means

(a) Liens created under the Transaction Documents;

(b) Liens securing Debt under any Permitted Additional Tranche and “Permitted
Liens” as defined in the transaction documents relating to any Permitted
Additional Tranche;

(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted, provided that adequate reserves
with respect thereto are maintained on the books of the Buyer in conformity with
GAAP;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(e) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

(f) Liens on equipment arising from precautionary UCC financing statements
regarding operating leases of equipment;

(g) (i) Liens that are contractual or common law rights of set-off relating to
(A) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Debt or (B) pooled
deposit or sweep accounts of the Buyer to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Buyer and
(ii) other Liens securing cash management obligations (that do not constitute
Debt) in the ordinary course of business;

 

2



--------------------------------------------------------------------------------

(h) Liens of a collecting bank arising under Section 4-208 or Section 4-210 of
the UCC on items in the course of collection; or

(i) nonrecourse Liens on and purchase money security interests in immaterial
assets of Mobile Leasing Solutions arising in the ordinary course of business.

“Cash Purchase Price” shall have the meaning provided in Section 2.3(a) of this
Agreement.

“Collections” shall have the meaning provided in the Servicing Agreement.

“Contingent Device Purchase Price” means an amount (which may be less than zero)
equal to:

(a) the sum of:

(i) the aggregate Device Net Sale Proceeds in respect of all Device disposals on
or prior to the Final Settlement Date; plus

(ii) the sum of all Device Dilution Payments on or prior to the Final Settlement
Date; plus

(iii) the sum of all Customer Purchase Price Amounts on or prior to the Final
Settlement Date; plus

(iv) the aggregate Sprint Net Sale Proceeds in respect of all Device disposals
on or prior to the Final Settlement Date; plus

(v) the sum of all Forward Purchase Price Amounts in respect of all Device
disposals on or prior to the Final Settlement Date; minus

(b) the sum of:

(i) the aggregate Device Residual Values for each Lease Closing Date Device as
of the applicable Expected Sales Date of such Device; plus

(ii) the sum of all Supplemental Fixed Amounts;

provided, any transfers or sale of Devices under Sections 2.8, 2.9 and, for the
avoidance of doubt, 2.10, shall not be included in the calculation of clause
(a) and provided, further, the deductions in clause (b) shall be without
duplication of any amounts deducted from the calculation of Deferred Purchase
Price Amount.

 

3



--------------------------------------------------------------------------------

“Contingent Rent Purchase Price” means an amount (which may be less than zero)
equal to

(a) the sum of:

(i) all Excess Rental Payments on or prior to the Final Settlement Date; plus

(ii) all Other Payments on or prior to the Final Settlement Date; plus

(iii) the MLS Collection Account Interest; minus

(b) the sum of:

(i) the sum of all Rental Payments and other amounts due and owing to the Buyer
by any Lessee, Servicer or Guarantor as of the Final Settlement Date; plus

(ii) the aggregate additional interest expense incurred by the Buyer in respect
of the Facilities as a result of the Buyer not receiving Device Net Sale
Proceeds (or Device Dilution Payments, Customer Purchase Price Amounts, Sprint
Net Sale Proceeds or Forward Purchase Price Amounts in lieu thereof) for a
Device on or prior to the applicable Expected Sales Date of such Device;
provided such interest expense with respect to each applicable Device shall be
calculated for the period between the Expected Sales Date of such Device and the
earlier of the (x) Final Settlement Date and (y) the date on which the Device
Net Sale Proceeds (or Device Dilution Payments, Customer Purchase Price Amounts,
Sprint Net Sale Proceeds or Forward Purchase Price Amounts in lieu thereof) for
such Device are actually received by the Buyer at the rate set forth in the
applicable Financing Document on an amount equal to the Device Residual Value of
such Device as of the Expected Sales Date; provided, further, this clause
(ii) shall exclude additional interest expense with respect to any Device
returned to the Buyer (or its Nominated Agent) that satisfies the Device Return
Condition for any period after the Device Disposal Period for such Device;
provided further, this clause (ii) shall be inapplicable to any Exchanged Device
where the related Upgraded Device has been sold to Buyer pursuant to
Section 2.1; plus

(iii) all unreimbursed costs and fees of the Buyer (or its Nominated Agent) as
of the Final Settlement Date to repair and restore Devices that when returned
were not in Device Return Condition; provided any such repair cost or expense
was incurred by the Buyer (or its Nominated Agent) in accordance with the
Transaction Documents;

provided, however, the deductions in (b)(i)-(iii) shall be without duplication
of any amounts deducted from the calculation of Deferred Purchase Price Amount.

“Contingent Purchase Price” means the sum of the Contingent Device Purchase
Price plus the Contingent Rent Purchase Price; provided, however, in no event
shall this amount be less than zero.

“Customer Lease-End Rights and Obligations” means, with respect to any Related
Customer Lease for a Device, (a) during the Term of a Device Lease for such
Device, (i) the

 

4



--------------------------------------------------------------------------------

right to receive possession of such Device if returned by the Customer, (ii) the
right to receive purchase price payments or payments in lieu of delivery by
Customers under such Related Customer Lease, (iii) the obligation to deliver
title to such Device to the relevant Customer free and clear of any Adverse
Claims arising by and through the Buyer upon payment of the purchase price or
payment in lieu of delivery and all other amounts due and owing for such Device
under such Related Customer Lease, (iv) the right to terminate such Related
Customer Lease in accordance with the early termination provisions thereof if
the Sprint Parties discontinue the Sprint Parties’ leasing program for Devices
and (v) the right to set the fair market value of such Device under such Related
Customer Lease in relation to the Customer’s purchase option in respect of such
Device after the Customer Lease Term and (b) at all times after the Term of a
Device Lease for such Device, all rights and obligations under such Related
Customer Lease other than the right to receive all Customer Receivables
attributable to any period during the Term of such Device Lease.

“Customer Purchase Price Amounts” means with respect to any Device, all purchase
price payments and payments in lieu of delivery of such Device received by the
Buyer, directly or indirectly from the relevant Customers under the applicable
Related Customer Lease. For the avoidance of doubt this amount shall not include
payments on account of scheduled Customer Receivables.

“Debt” means, at any time, indebtedness of any Person at any time, without
duplication, all obligations of such Person for money borrowed or raised, all
obligations (other than accounts payable and other similar items arising in the
ordinary course of business) of such Person for the deferred payment of the
purchase price of property, and all capital lease obligations or other
obligations which, in each case, in accordance with GAAP, would be included in
determining total liabilities as shown on the liability side of the balance
sheet of such Person and all guarantees (whether contingent or otherwise) of
such Person guaranteeing the Debt of any other Person, whether directly or
indirectly (other than endorsements for collection or deposit in the ordinary
course of business).

“Deemed Collections” shall have the meaning provided in the Servicing Agreement.

“Deferred Purchase Price” shall have the meaning provided in Section 2.3(b) of
this Agreement.

“Deferred Purchase Price Amount” shall have the meaning provided in Section 3.1
of this Agreement.

“Deferred Purchase Price Interest” shall have the meaning provided in Schedule
VI of this Agreement.

“Delivery Costs” shall have the meaning provided in the Device Repurchase
Agreement.

“Device Dilution Payment” means with respect to any Device, (i) any payment to
the Buyer on account of Dilutions in respect of the Device Residual Value for
such Device pursuant to Sections 2.7(b), 2.7(d), 2.7(f) or 2.14(b)(ii) of the
Servicing Agreement, Sections 2.9(a)(ii)(3), 2.9(a)(iii)(3) or 2.13(b)(ii)(B) of
the Master Lease Agreement, or the exercise by any Lessee of the Upgrade
Termination Option and payment of any amounts under clause (a)(iii) of the

 

5



--------------------------------------------------------------------------------

definition of Upgrade Termination Option Payment and (ii) any Upgrade Dilution
deposited into the Upgrade Reserve Account and distributed to the MLS Collection
Account (Tranche 2) or to the Forward Purchaser pursuant to Sections 2.9(c)(i)
or 2.9(c)(iii) of the MLS Intercreditor Agreement.

“Device Disposal Period” means, with respect to a Device, the period from the
return of the Device to the Buyer (or its Nominated Agent) to the earlier of
(a) in the case of a Device (other than a Reparable Device or Incremental
Device), 30 days thereafter, in the case of a Reparable Device, 45 days
thereafter and in the case of an Incremental Device, 60 days thereafter and
(b) the date such Device is disposed of.

“Device Handling Fee” shall have the meaning provided in the Support Services
Agreement.

“Device Losses” means with respect to a Device, an amount (which may be less
than zero) equal to (a) the sum of (i) the Device Net Sale Proceeds in respect
of the disposal of such Device on or prior to the Final Settlement Date,
(ii) any Device Dilution Payment in respect of such Device on or prior to the
Final Settlement Date, (iii) any Customer Purchase Price Amount in respect of
such Device on or prior to the Final Settlement Date, (iv) the Sprint Net Sale
Proceeds in respect of the disposal of such Device on or prior to the Final
Settlement Date and (v) the Forward Purchase Price Amount in respect of the
disposal of such Device on or prior to the Final Settlement Date; minus (b) the
sum of (i) the Device Residual Value for such Device as of the applicable
Expected Sales Date of such Device plus (ii) the sum of all Rental Payments and
other amounts due and owing to the Buyer by any Lessee, Servicer or Guarantor as
of the Final Settlement Date in respect of such Device; plus (iii) the aggregate
additional interest expense incurred by the Buyer in respect of the Facilities
as a result of the Buyer not receiving Device Net Sale Proceeds (or Device
Dilution Payments, Customer Purchase Price Amounts, Sprint Net Sale Proceeds or
Forward Purchase Price Amounts in lieu thereof) in respect of such Device on or
prior to the applicable Expected Sales Date of such Device, provided such
interest expense with respect to such Device shall be calculated for the period
between the Expected Sales Date of such Device and the earlier of the (x) Final
Settlement Date and (y) the date on which the Device Net Sale Proceeds (or
Device Dilution Payments, Customer Purchase Price Amounts, Sprint Net Sale
Proceeds or Forward Purchase Price Amounts in lieu thereof) for such Device are
actually received by the Buyer at the rate set forth in the applicable Financing
Document on an amount equal to the Device Residual Value of such Device as of
the Expected Sales Date; provided, further, this clause (b)(iii) shall exclude
additional interest expense with respect to a Device that is returned to the
Buyer (or its Nominated Agent) and satisfies the Device Return Condition for any
period after the Device Disposal Period for such Device; plus (iv) all
unreimbursed costs and fees of the Buyer (or its Nominated Agent) as of the
Final Settlement Date to repair and restore such Device that when returned was
not in the Device Return Condition, provided any such repair cost or expense was
incurred by the Buyer (or its Nominated Agent) in accordance with the
Transaction Documents, provided, however, the deductions in (b)(i)-(iv) shall be
without duplication of any amounts deducted from the calculation of Contingent
Purchase Price and clause (b)(i) of Section 3.1.

 

6



--------------------------------------------------------------------------------

“Device Net Sale Proceeds” means, with respect to a Device sold by the Buyer (or
its Nominated Agent) in the secondary market, the Device Sale Proceeds for such
Device less the Device Handling Fee payable with respect to such sale.

“Device Repayment Purchase Price” shall have the meaning provided in the
Servicing Agreement.

“Devices” means the Lease Closing Date Devices, the Upgraded Devices and each
wireless mobile device received by the Buyer in connection with a Like-Kind
Exchange for any of the foregoing Devices.

“Device Sale Proceeds” means, with respect to a Device sold by the Buyer (or its
Nominated Agent), the gross proceeds of sale of such Device.

“Excess Rental Payment” means (i) with respect to a Customer Lease, all monthly
Customer Receivables paid by Customers in respect of any period after the
Scheduled Customer Lease Term of such Customer Lease, (ii) with respect to the
exercise of any Upgrade Termination Option and without duplication of any
amounts in clause (i), all Customer Receivables transferred to the MLS
Collection Account (Tranche 2) on account of an Upgraded Customer Lease
allocable to the period after the Upgrade Date other than any amounts deducted
from the related Upgrade Termination Option Payment pursuant to clause (b) of
the definition thereof and (iii) without duplication of any amounts in clauses
(i) or (ii), all monthly Customer Receivables, Rent Dilutions and payments under
the Sprint Guarantee transferred by Servicer or Guarantor to the MLS Collection
Account (Tranche 2) in respect of a Device Lease Payment Date in excess of the
Rental Payment due on such Device Lease Payment Date (excluding applied
Carryover Amounts).

“Facilities” means the Senior Loans and the Senior Subordinated Loans.

“Financing Documents” means each of the documents evidencing the Facilities.

“Forward Purchase Price Amount” means, with respect to a Device sold by the
Buyer (or its Nominated Agent) to Forward Purchaser under the Forward Purchase
Agreement, the Fixed Price (as defined in the Forward Purchase Agreement) for
such Device as of the Sale Date (as defined in the Forward Purchase Agreement)
of such Device less the Originator Charge.

“Income Tax” means any tax imposed on the net income or profits of any Person
and any similar Taxes, including any minimum Tax, net worth Tax, capital stock
Tax or similar Tax.

“Incremental Device” shall have the meaning provided in the Support Services
Agreement.

“Independent Director” means a natural person who (I) is not at the time of
initial appointment, or at any time while serving as Independent Director of a
Lessee, and has not been at any time during the preceding five (5) years: (a) a
stockholder, member, director, manager (with the exception of serving as an
independent manager or independent director of any Lessee), officer, employee,
partner, attorney or counsel of such Lessee or Guarantor or any of their
respective Affiliates (other than the other Lessees); (b) a supplier or other
Person who

 

7



--------------------------------------------------------------------------------

derives any of its purchases or revenues from its activities with such Lessee or
Guarantor or any of their respective Affiliates (except in such person’s
capacity as an independent manager or independent director of any Lessee); or
(c) a member of the immediate family of any such supplier, stockholder, member,
director, manager, officer, employee, partner, attorney, counsel or other Person
described in clauses (a) or (b) above and (II) (1) has prior experience as an
independent manager or independent director for a company whose charter
documents required the unanimous consent of all independent managers or
independent directors thereof before such company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (2) has at least three years of relevant employment experience.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Lease Closing Date Devices” means the wireless mobile device identified on
Schedule I hereto.

“Lease Closing Date Customer Leases” means each Customer Lease with respect to a
Lease Closing Date Device identified on Schedule II hereto.

“Lessee Permitted Additional Tranche” means, in respect of any Lessee, any
transaction or arrangement whereby (i) such Lessee sells (directly or
indirectly) mobile wireless devices and rights in customer leases to Mobile
Leasing Solutions acting for itself and/or on behalf of any Series (other than
Series 2) and leases back (directly or indirectly) such devices from Mobile
Leasing Solutions acting for itself and/or on behalf of any Series (other than
Series 2) and (ii) Mobile Leasing Solutions acting for itself and/or on behalf
of any Series finances such sale pursuant to a Permitted Additional Tranche.

“Lessee Permitted Additional Tranche Transaction Documents” means the documents
mutually agreed to by the relevant Lessees and Mobile Leasing Solutions acting
for itself and/or on behalf of any Series evidencing a Lessee Permitted
Additional Tranche.

“Lessee Representative” shall have the meaning provided in Section 8.14 of this
Agreement.

“Like-Kind Exchange Transfer Date” means the date a Like-Kind Exchange occurs.

“MLS Collection Account Interest” means, as of the Final Settlement Date, the
sum of (i) the aggregate amount of interest payments on or credited to the MLS
Collection Account (Tranche 2) accrued to such date minus (ii) the aggregate
amount of interest payments on or credited to the MLS Collection Account
(Tranche 2) paid to the Lessee Representative pursuant to the Waterfall to such
date.

“Mobile Leasing Solutions” means Mobile Leasing Solutions, LLC, a Delaware
limited liability company.

“Net Device Losses” means, with respect to any Device for which the calculation
of Device Losses resulted in an amount less than zero, an amount equal to the
lesser of (i) the Deferred Purchase Price with respect to such Device and
(ii) the Device Losses with respect to

 

8



--------------------------------------------------------------------------------

such Device (assuming the Device Losses are expressed as a positive amount
solely for purposes of this clause (ii)). As an example, if Device Losses are
-50, for purposes of clause (ii), Device Losses would be expressed as 50.

“OFAC” shall have the meaning provided in the First Step Transfer Agreement.

“Originator Charge” shall have the meaning provided in the Support Services
Agreement.

“Originator Device Fee” shall have the meaning provided in the Device Repurchase
Agreement.

“Other Payments” means the sum of all Collections received by the Buyer,
directly or indirectly, from Customers under the Related Customer Leases (other
than scheduled Customer Receivables and Customer Purchase Price Amounts).

“PATRIOT Act” shall have the meaning provided in the First Step Transfer
Agreement.

“Permitted Additional Tranches” means any transaction entered into by Mobile
Leasing Solutions acting for itself and/or on behalf of any Series (other than
Series 2) constituting non-recourse secured debt of Mobile Leasing Solutions
and/or such Series secured by mobile wireless devices and customer leases of
such Series (whether held by such Series directly or held in the name of Mobile
Leasing Solutions on behalf of such Series) arising from a mobile telephony
operator’s cellular telephony business and which may also be secured by the
membership interests in such Series and/or other assets of such Series (whether
held by such Series directly or held in the name of Mobile Leasing Solutions on
behalf of such Series), which collateral does not constitute collateral securing
any other financing of Mobile Leasing Solutions (acting on behalf of itself or
any Series) and in respect of which the Persons providing such financing in
connection with such transaction and their agents have entered into
intercreditor arrangements containing the Required Intercreditor Provision
limiting the rights of such Persons and their agents to the specific collateral
securing such non-recourse debt.

“Purchase Price” means the Lease Closing Date Purchase Price as adjusted
pursuant to Section 2.4.

“Qualified Purchaser” means a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

“Related Customer Leases” means the Lease Closing Date Customer Leases and the
Upgraded Customer Leases.

“Related Originator” shall have the meaning provided in the First Step Transfer
Agreement.

“Related Lease Closing Date Purchase Price” shall have the meaning provided in
Section 2.3 of this Agreement.

“Related Upgrade Purchase Price” shall have the meaning provided in Section 2.4
of this Agreement.

 

9



--------------------------------------------------------------------------------

“Rent Dilution” means a Dilution in respect of a scheduled Customer Receivable.

“Rent Payment Shortfall” means, as of any date of determination, the sum of all
accrued and unpaid Rental Payments as of such date.

“Required Intercreditor Provision” shall have the meaning provided in the MLS
Intercreditor Agreement.

“Senior Loan Lenders” shall have the meaning provided in the Servicing
Agreement.

“Servicer Report” shall have the meaning provided in the Servicing Agreement.

“Sprint Net Sale Proceeds” means, with respect to (i) a Device sold by the Buyer
(or its Nominated Agent) to any Originator under the Device Repurchase
Agreement, the Device Sale Proceeds for such Device less the Originator Device
Fee less, to the extent not included in the Originator Device Fee, Delivery
Costs and sales and transfer Taxes (not including any Income Taxes), if any,
payable with respect to such transfer incurred in connection with such sale,
(ii) a Device for which any Lessee has made payment under Section 2.11(c) of the
Master Lease Agreement, the amount paid under Section 2.11(c)(ii) of the Master
Lease Agreement or (iii) a Device for which the Servicer has made payment under
Section 5.2 of the Servicing Agreement, without duplication of any amounts in
clause (ii), the amount paid under Section 5.2(ii) of the Servicing Agreement.

“Supplemental Fixed Amount” shall have the meaning provided in the Forward
Purchase Agreement.

“Support Services Agreement” shall have the meaning provided in the Servicing
Agreement.

“Transfer” shall have the meaning provided in Section 7.1(b) of this Agreement.

“Upgrade Exchange Option Transfer Date” shall have the meaning provided in
Section 2.9 of this Agreement.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.2 of the Master Lease
Agreement.

ARTICLE II

AGREEMENT TO PURCHASE AND SELL

SECTION 2.1 Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, (i) on the Lease Closing Date, each Lessee, severally
and for itself, hereby sells to the Buyer, and, in consideration of the payment
of the Lease Closing Date Purchase Price in accordance with Section 2.3, the
Buyer hereby purchases from the relevant Lessee, all of such Lessee’s right,
title and interest in, to and under (a) each Lease Closing Date Device and
(b) the Customer Lease-End Rights and Obligations under each Lease Closing Date
Customer Lease and (ii) subject to Section 2.8, on each Upgrade Date occurring
during the Term

 

10



--------------------------------------------------------------------------------

of a Device Lease for a Device, each Lessee, severally and for itself, hereby
sells to the Buyer, and, in consideration of the payment of the Related Upgrade
Purchase Price in accordance with Section 2.4, the Buyer hereby purchases from
the relevant Lessee, all of such Lessee’s right, title and interest in, to and
under (a) each Upgraded Device subject to a Customer Upgrade on such Upgrade
Date and (b) the Customer Lease-End Rights and Obligations under each Upgraded
Customer Lease related to such Upgraded Devices. For the avoidance of doubt, any
Device the Upgrade Date with respect to which occurred after the end of the Term
of a Device Lease for such Device shall not be transferred pursuant to this
Agreement.

SECTION 2.2 Assignment and Assumption of Customer Lease-End Rights and
Obligations. For the purposes of this Agreement, (x) all sales of contractual
and other rights of Lessees in connection with Devices and Related Customer
Leases shall be deemed to be absolute and irrevocable assignments thereof and
(y) all purchases of contractual obligations by the Buyer shall be deemed to be
assumptions thereof. From and after the Lease Closing Date (i) the Buyer shall
have assumed the Customer Lease-End Rights and Obligations under the Lease
Closing Date Customer Leases and (ii) each Lessee shall have relinquished its
rights and be released from its obligations under the Customer Lease-End Rights
and Obligations under the Lease Closing Date Customer Leases. From and after any
Upgrade Date for an Upgraded Device (i) the Buyer shall have assumed the
Customer Lease-End Rights and Obligations under the Upgraded Customer Lease for
such Upgraded Device and (ii) each Lessee shall have relinquished its rights and
be released from its obligations under the Customer Lease-End Rights and
Obligations under such Upgraded Customer Lease. For the avoidance of doubt, in
the case of each Lease Closing Date Customer Lease, from and after the Lease
Closing Date, and, in the case of any Upgraded Device, from and after the
Upgrade Date for such Upgraded Device, until the Term of a Device Lease for such
Device has terminated or expired, the relevant Lessee shall be the lessor of
record of the Device under the Related Customer Lease and own the right to
receive all scheduled Customer Receivables in connection with such Related
Customer Lease. Furthermore, for the avoidance of doubt, except for the
obligations assigned to the Buyer herein, nothing herein shall relieve the
relevant Lessee (or the Servicer on its behalf) from performing its obligations
under the relevant Customer Leases.

SECTION 2.3 Lease Closing Date Purchase Price. The purchase price for the Lease
Closing Date Devices and the Customer Lease-End Rights and Obligations under the
Lease Closing Date Customer Leases sold by each Lessee to the Buyer on the Lease
Closing Date (each, a “Related Lease Closing Date Purchase Price” and, in the
aggregate, the “Lease Closing Date Purchase Price”) shall be payable by the
Buyer as follows:

(a) first, on the Lease Closing Date, the Buyer shall pay to the Lessee
Representative, on behalf of the Lessees, a portion of the Related Lease Closing
Date Purchase Price in cash (in immediately available funds) in the amount set
forth on Schedule III under the heading “Cash Purchase Price” (the “Cash
Purchase Price”);

(b) second, a portion of such Related Lease Closing Date Purchase Price in the
amount set forth on Schedule III under the heading “Deferred Purchase Price”
shall be deferred (the “Deferred Purchase Price”) and paid to the Lessee
Representative, on behalf of the Lessees, in accordance with Section 3.1; and

 

11



--------------------------------------------------------------------------------

(c) third, the remaining portion of such Related Lease Closing Date Purchase
Price shall be deferred and paid to the Lessee Representative, on behalf of the
Lessees, on the Final Settlement Date in accordance with Section 3.2 as the
Contingent Purchase Price.

SECTION 2.4 Purchase Price Upgrade Date. The consideration for any Upgraded
Device and the Customer Lease-End Rights and Obligations under the related
Upgraded Customer Lease sold by the relevant Lessee to the Buyer on the
applicable Upgrade Date (each, a “Related Upgrade Purchase Price”) shall consist
of (a) a purchase price equal to the Related Lease Closing Date Purchase Price
(or, if the Exchanged Device was originally an Upgraded Device, the Related
Upgrade Purchase Price) that was or would have been payable in respect of the
Exchanged Device without giving effect to any Upgrade Exchange and (b) delivery
to the Lessee of the Exchanged Device (or net sale proceeds thereof) subject to
the conditions set forth in Sections 2.9 and 2.10; provided, however, the
Contingent Purchase Price calculation for net disposal proceeds shall be made
using the net disposal proceeds relating to the Upgraded Device and not the
Exchanged Device and the calculation of Excess Rental Payments in the Contingent
Purchase Price Calculation shall account for Customer Receivables paid in
respect of the Upgraded Customer Lease related to such Upgraded Device. Any
amount paid or payable by the Buyer in respect of the Exchanged Device shall be
deemed paid or payable by the Buyer in respect of such Upgraded Device except
the Contingent Purchase Price shall be adjusted as described above. Nothing in
this Section 2.4 shall operate as to require the Buyer to pay any additional
amounts of Cash Purchase Price or Deferred Purchase Price on account of the
Upgraded Device that would not otherwise have been payable by the Buyer under
the Transaction Documents with respect to the Exchanged Device. For the
avoidance of doubt, at the time of any Upgrade Exchange, any amounts of the
Related Lease Closing Date Purchase Price (or, if the Exchanged Device was an
Upgraded Device, the Related Upgrade Purchase Price) previously paid in respect
of the Exchanged Device will be deemed to have been paid in respect of the
Related Upgrade Purchase Price of the Upgraded Device.

SECTION 2.5 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Devices and the Customer Lease-End Rights and
Obligations under this Agreement shall be without recourse to any Lessee.

SECTION 2.6 Intention of the Parties. It is the express intent of each of the
parties hereto that each purchase and sale hereunder shall (except for U.S.
federal, state and local income tax purposes) each severally constitute a true
sale and absolute assignment of the Devices and the Customer Lease-End Rights
and Obligations by each Lessee to the Buyer (such that the Devices and the
Customer Lease-End Rights and Obligations, other than those, if any,
subsequently transferred pursuant to Section 2.8, repurchased by the Lessees
pursuant to the terms of the Transaction Documents or exchanged pursuant to a
Like-Kind Exchange, would not be property of any Lessee’s estate in any
Insolvency Event relating to any Lessee). As a protective measure in the event
that, notwithstanding the foregoing, the conveyance of the Devices and the
Customer Lease-End Rights and Obligations to the Buyer is recharacterized by any
third party as a pledge securing a loan, each Lessee does hereby grant to Mobile
Leasing Solutions for the benefit of Series 2 as of, (x) in the case of the
Lease Closing Date Devices and Customer Lease-End Rights and Obligations in
respect of the Lease Closing Date Customer Leases, the Lease Closing Date,
(y) in the case of each Upgraded Device and Customer Lease-End Rights and
Obligations with respect to each Upgraded Customer Lease, the Upgrade Date

 

12



--------------------------------------------------------------------------------

for the related Upgraded Device and (z) in the case of each Like-Kind Exchange
Device, the Like-Kind Exchange Transfer Date for such Like-Kind Exchange Device,
a security interest in all of such Lessee’s now or hereafter existing right,
title and interest in, to and under the Devices and the Customer Lease-End
Rights and Obligations and agrees that this Agreement shall constitute a
security agreement under applicable law. Each Lessee hereby authorizes the
Buyer, or its respective designees (i) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Devices and the Customer Lease-End Rights and
Obligations now existing or hereafter arising in the name of such Lessee and
(ii) to the extent permitted by Law and the Servicing Agreement, to notify
Customers of the assignment of the Devices and related Customer Lease-End Rights
and Obligations pursuant hereto.

SECTION 2.7 Like-Kind Exchanges. At any time that Servicer (on behalf of the
Lessee) does a Like-Kind Exchange under the relevant Customer Lease and as
permitted under the Servicing Agreement, the Lessee shall be deemed to have sold
to the Buyer the Device subject to the Like-Kind Exchange (“Like-Kind Exchange
Device”) on the Like-Kind Exchange Transfer Date for such Like-Kind Exchange
Device in exchange for the Related Lease Closing Date Purchase Price or, in the
case of an Upgraded Device, the Related Upgrade Purchase Price, as applicable,
for such Device that was or would have been payable in respect of the original
Device, provided, however, the Contingent Purchase Price calculation for net
disposal proceeds shall be made using the net disposal proceeds relating to the
Like-Kind Exchange Device and not the original Device. Any amount payable by the
Buyer in respect of the original Device shall instead be payable by the Buyer in
respect of such Like-Kind Exchange Device except the Contingent Purchase Price
shall be adjusted as described above. Nothing in this Section 2.7 shall operate
as to require the Buyer to pay any additional amounts of Cash Purchase Price or
Deferred Purchase Price on account of the Like-Kind Exchange Device that would
not otherwise have been payable by the Buyer under the Transaction Documents
with respect to the original Device. For the avoidance of doubt, at the time of
any Like-Kind Exchange, any amounts of the Related Lease Closing Date Purchase
Price (or, if the original Device was an Upgraded Device, the Related Upgrade
Purchase Price) previously paid in respect of the original Device will be deemed
to have been paid in respect of the Related Upgrade Purchase Price of the
Like-Kind Exchange Device.

SECTION 2.8 Transfer Upon Upgrade Termination Option Payment. At any time a
Device Lease for a Device is terminated pursuant to the exercise by the relevant
Lessee of its Upgrade Termination Option with respect to such Device in
accordance with Section 2.13(b)(ii) of the Master Lease Agreement, the transfer
in Section 2.1 with respect to the related Upgraded Device will be deemed not to
have occurred. For the avoidance of doubt, to the extent the Buyer has any
rights, title or interest in the Upgraded Device and the Customer Lease-End
Rights and Obligations in respect of the related Upgraded Customer Lease
notwithstanding the preceding sentence, the Buyer shall transfer to the relevant
Lessee, effective as of the Upgrade Date for such Device, all of the Buyer’s
right, title and interest in and to such Upgraded Device and such Customer
Lease-End Rights and Obligations. In connection with any exercise by a Lessee of
its Upgrade Termination Option, the Buyer shall have the rights and obligations
that it would otherwise have had with respect to the Exchanged Device without
giving effect to any Upgrade Exchange.

 

13



--------------------------------------------------------------------------------

SECTION 2.9 Transfer Upon Upgrade Exchange Option. Following any Upgrade
Exchange of a Device during the Term of the Device Lease for such Device and if
(i) the relevant Lessee has not elected the Upgrade Termination Option with
respect to the Upgraded Device within the Upgrade Termination Option Period or,
during the Upgrade Termination Option Period, has notified the Buyer that it
waives its right to elect the Upgrade Termination Option with respect to such
Upgraded Device (which notice and waiver shall be irrevocable) and (ii) the
Servicer has paid to the Buyer any Upgrade Dilution with respect to such Upgrade
Exchange by the Upgrade Dilution Payment Date, if applicable, in accordance with
Section 2.13(b)(i) of the Master Lease Agreement (the date conditions (i) and
(ii) are satisfied, the “Upgrade Exchange Option Transfer Date”), the Buyer
shall be deemed to have transferred to the relevant Lessee on the Upgrade
Exchange Option Transfer Date title to the Exchanged Device subject to the
Upgrade Exchange.

SECTION 2.10 Proceeds from Sale of Exchanged Devices Exchanged Under Upgrade
Exchange Option. Following any Upgrade Exchange of a Device during the Term of
the Device Lease for such Device for which (i) the relevant Lessee does not
elect the Upgrade Termination Option with respect to the Upgraded Device within
the Upgrade Termination Option Period or, during the Upgrade Termination Option
Period, has notified the Buyer that it waives its right to elect the Upgrade
Termination Option with respect to such Upgraded Device (which notice and waiver
shall be irrevocable) and (ii) the Servicer fails to pay the Upgrade Dilution
with respect to the Upgrade Exchange by the Upgrade Dilution Payment Date, if
applicable, the Buyer shall sell the Exchanged Device subject to the Upgrade
Exchange and apply the Device Net Sale Proceeds or Forward Purchase Price
Amount, as applicable, first, in satisfaction of any unpaid Upgrade Dilution
with respect to the Upgrade Exchange and, second, any remainder, to the Lessee
Representative (on behalf of the relevant Lessee).

ARTICLE III

PAYMENT OF DEFERRED PURCHASE PRICE

AMOUNT AND CONTINGENT PURCHASE PRICE

SECTION 3.1 Deferred Purchase Price Amount. The Buyer shall pay the Lessee
Representative, on behalf of the Lessees, on any Settlement Date in accordance
with the Waterfall, an aggregate amount (which shall not be less than zero) (the
“Deferred Purchase Price Amount”) equal to (I)(a) the sum of (i) the aggregate
Deferred Purchase Price plus (ii) the remainder of (x) the aggregate amount of
Deferred Purchase Price Interest accrued to such date minus (y) the aggregate
amount of Deferred Purchase Price Interest paid to the Lessees to such date
minus (b) the sum of (i) the aggregate amount of Rent Payment Shortfalls to such
date without duplication of any amounts deducted from the calculation of
Contingent Rent Purchase Price and Net Device Losses plus (ii) the sum of all
Supplemental Fixed Amounts plus (iii) the aggregate Net Device Losses to such
date; provided, however, in determining the aggregate Net Device Losses the
calculation shall exclude each Exchanged Device where the related Upgraded
Device is sold to the Buyer pursuant to Section 2.1 minus (II) the aggregate
amount paid to such date pursuant to clause (I).

SECTION 3.2 Contingent Purchase Price. On the Final Settlement Date, the Buyer
shall pay the Lessee Representative, on behalf of the Lessees, in accordance
with the Waterfall,

 

14



--------------------------------------------------------------------------------

the Contingent Purchase Price. In the event the Buyer does not have sufficient
Available Funds to pay the Contingent Purchase Price solely as a result of
(i) Marketing Services Provider’s failure to timely pay to the Buyer the Device
Net Sale Proceeds in accordance with the Support Services Agreement or in
respect of Marketing Services Provider’s collection of Device Net Sale Proceeds
occurring after the Final Settlement Date and/or (ii) Forward Purchaser’s
failure to timely pay to the Buyer all amounts due and owing under the Forward
Purchase Agreement (the “Insufficient Amount”), the Lessees hereby agree that
the Contingent Purchase Price shall be reduced by the Insufficient Amount (so
long as the Contingent Purchase Price shall not be less than zero after giving
effect to such reduction) and the Buyer shall transfer any claim it has to the
Insufficient Amount to the Lessee Representative and agrees to cooperate with
Lessee Representative in connection with pursuing any claim for the Insufficient
Amount as reasonably requested by Lessee Representative from time to time.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Lessee represents and
warrants to the Buyer, and the Buyer represents and warrants to the Lessees, as
of the Lease Closing Date, as follows:

(a) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary corporate or limited liability company
action, as applicable, the execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party.

(b) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by such party when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
performance by it of the terms hereof and thereof will not (i) violate or result
in a default under (A) its articles or certificate of incorporation, memorandum
and articles of association, by-laws, certificate of formation, limited
liability company agreement, or other organizational documents, as applicable,
or (B) any material indenture or other material agreement or instrument binding
on it, (ii) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or instrument
except for any Lien that could not reasonably be expected to have a Material
Adverse Effect or arising under the Transaction Documents, or (iii) violate in
any material respect any Law applicable to it or any of its properties.

 

15



--------------------------------------------------------------------------------

(d) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(e) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its Knowledge,
threatened against or affecting it (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) seeking to prevent the consummation of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, or (iii) that otherwise involve this Agreement or any other
Transaction Document to which it is a party.

(f) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document to which it is a party or the transactions contemplated hereby or
thereby, except, as applicable, for the filing of UCC financing statements
required under the Transaction Documents and filings with the Securities
Exchange Commission to the extent required by applicable Law.

SECTION 4.2 Additional Representations and Warranties of the Lessees. Each
Lessee represents and warrants to the Buyer (i) as of the Cutoff Date, (ii) as
of the Lease Closing Date, (iii) as of each Upgrade Date, and (iv) as of each
Like-Kind Exchange Transfer Date, provided, however, (a) in the case of clause
(i), each Lessee only makes the representation and warranty in Section 4.2(k)
and only in respect of the Lease Closing Date Devices and Lease Closing Date
Customer Leases, (b) in the case of clause (ii), each Lessee does not make the
representation in Section 4.2(k), (c) in the case of clause (iii), each Lessee
makes the representations and warranties in Section 4.2(c), (e), (k) and
(l) only with respect to the Upgraded Devices and related Upgraded Customer
Leases transferred pursuant to Section 2.1 as of the applicable Upgrade Date and
makes the representations and warranties in Sections 4.2(f) and (j) and (d) in
the case of clause (iv), each Lessee only makes the representation and warranty
in Section 4.2(k)(i) and only in respect of the Like-Kind Exchange Device
transferred as of the applicable Like-Kind Exchange Transfer Date, as follows:

(a) Organization and Good Standing. It has been duly organized or incorporated
in, and is validly existing as a corporation, exempted company or limited
liability company, as applicable, in good standing under the Laws of its
jurisdiction of organization or incorporation (where applicable), with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and will be
conducted, except to the extent that such failure could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

16



--------------------------------------------------------------------------------

(c) Valid Sale. This Agreement constitutes an absolute and irrevocable valid
sale of the Devices and the Customer Lease-End Rights and Obligations to the
Buyer.

(d) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(e) Quality of Title. At the time of its sale to the Buyer hereunder, each
Device and the Customer Lease-End Rights and Obligations in respect of each
Related Customer Lease, is owned by it free and clear of any Adverse Claim
(other than Permitted Device Liens); when the Buyer purchases such Devices and
Customer Lease-End Rights and Obligations, the Buyer shall have acquired them
for fair consideration and reasonably equivalent value, free and clear of any
Adverse Claims (other than Permitted Device Liens) and no valid effective
financing statement or other instrument similar in effect covering any Device
and any Customer Lease-End Rights and Obligations is on file in any recording
office, except such as may be filed (i) in favor of the relevant Lessee in
accordance with the First Step Transfer Agreement or any other Transaction
Document (and assigned to Mobile Leasing Solutions for the benefit of Series 2
and further assigned to the Collateral Agent) or (ii) in connection with any
Permitted Device Lien.

(f) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Schedule IV and its chief executive office is at the address specified in
Schedule IV (or at such other location notified to the Buyer and Collateral
Agent). Except as described in Schedule IV, it has never had any trade names,
fictitious names, assumed names or “doing business as” names and is “located” in
the jurisdiction specified in Schedule IV for purposes of Section 9-307 of the
UCC. It is organized in only a single jurisdiction.

(g) Adverse Change. Since the date of their formation, there has been no change
in the financial condition, business or prospects of the Lessees, taken as a
whole, that could reasonably be expected to result in a Material Adverse Effect.

(h) Investment Company Act. It is not an “investment company” under (and as
defined in) the Investment Company Act.

(i) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax lien has been filed, and, to its
Knowledge, no claim is being asserted, with respect to any such tax or
assessment that could reasonably be expected to result in a Material Adverse
Effect.

(j) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Customer was a Sanctioned Person at the time of the relevant
Originator’s entry into any Related Customer Lease with such Customer. It and
its Affiliates: (i) have less than 15% of

 

17



--------------------------------------------------------------------------------

their assets in Sanctioned Countries and (ii) derive less than 15% of their
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. Neither it nor any of its Affiliates engages in
activities related to Sanctioned Countries, except for such activities as are
(A) specifically or generally licensed by OFAC or (B) otherwise in compliance
with OFAC’s sanctions regulations.

(k) Eligible Devices and Related Customer Leases. (i) Each Device is an Eligible
Device and (ii) each Related Customer Lease is an Eligible Lease.

(l) Customer Leases and Upgrade Policy. No Customer has a contractual right
under its Related Customer Lease with respect to a Device to have payments under
such Related Customer Lease waived at the time of a Customer Upgrade or
otherwise, and no Sprint Party (other than the Lessee that is lessor under such
Related Customer Lease or the Servicer acting on behalf of such Lessee in
accordance with the Servicing Agreement) has the right to waive any payments
under such Related Customer Lease.

SECTION 4.3 Additional Representations and Warranties of the Buyer. The Buyer
represents and warrants to the Lessees as of Lease Closing Date and, in the case
of Section 4.3(c), as of each Upgrade Date as follows:

(a) Organization and Good Standing. (i) Mobile Leasing Solutions is a limited
liability company duly constituted, validly existing as a limited liability
company and in good standing under the Laws of its jurisdiction of organization,
(ii) Series 2 is a series of Mobile Leasing Solutions duly constituted and
validly existing under the Laws of its jurisdiction of organization and
(iii) the Buyer has the limited liability company power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted and will be conducted, except to the
extent that such failure could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Due Qualification. Mobile Leasing Solutions is duly qualified to do business
as a foreign organization in good standing, if applicable, and has obtained all
necessary qualifications, licenses and approvals, in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualifications, licenses or approvals, except where the failure to be in
good standing or to hold any such qualifications, licenses and approvals could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Investment Company Act. It is not an “investment company” under (and as
defined in) the Investment Company Act.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times from the Lease Closing Date to the
Final Settlement Date, each Lessee and the Buyer shall:

(a) Compliance with Laws, etc. Comply with all applicable Laws, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

(b) Preservation of Existence. Except as expressly permitted by Sections 5.2(h)
or 5.2(i) with respect to the Lessees, preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to qualify or preserve and maintain such existence, rights, franchises,
privileges and qualification could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) Tax.

(i) Agree for all U.S. federal, state and local income tax purposes, (x) to
treat the Cash Purchase Price paid hereunder as amounts loaned by the Buyer for
which the Devices transferred hereunder provide security, and to treat the
Rental Payments payable to the Buyer under the Device Leases as payments on such
indebtedness owed to the Buyer, (y) to treat any proceeds from any sale of a
Device and any Excess Rental Payments as income of the Lessees, with the Buyer
retaining the related cash only to secure payment of amounts due under such
indebtedness and (z) not to treat the Buyer as the owner of the Devices, unless,
after the Lease Closing Date, a Change in Law occurs and, as confirmed by an
Opinion of Counsel and after consultation in good faith with the other Parties
and their respective tax advisors, there is no substantial authority, within the
meaning of Section 6662 of the Code, for such treatment, or there is a Final
Determination of such treatment.

(ii) The Parties acknowledge that the Buyer has entered into the Tax Services
Agreement with the Servicer and Sprint, which will govern responsibility for
filing any Tax Returns and paying any Taxes that are due with respect to any
payment made or any transfer of Devices or Customer Lease-End Rights and
Obligations hereunder. All payments made, or deemed made, pursuant to this
Agreement shall be made free and clear of, and without deduction for, any Taxes
except to the extent required by applicable Law. The Parties do not expect
payments made pursuant to this Agreement to be subject to withholding or other
deduction of Taxes. Prior to withholding any Taxes from any payment hereunder,
the Buyer and the Lessee Representative shall consult in good faith as to the
withholding to be made; and

(iii) The transactions contemplated by this Agreement are intended to be treated
for sales and use tax purposes as a financing (so that transfers of Devices
hereunder are not taxable sales) and if not so treated each transfer of the
Devices contemplated hereunder is intended to be an exempt sale for resale for
such purposes as the purchaser or transferee intends to re-sell or lease each
Device in the same form or condition in which it was purchased to others in the
normal course of the purchaser or transferee’s business. The Parties will
cooperate to take all steps to timely prepare and secure any exemption
certificate, resale certificate or similar documentation requested or required
by any jurisdiction for purposes of qualifying for or documenting any such
exemption.

 

19



--------------------------------------------------------------------------------

SECTION 5.2 Additional Covenants of the Lessees. At all times from the Lease
Closing Date to the Final Settlement Date, each Lessee shall:

(a) Evidence of Purchase. Maintain its records (other than accounting records)
to evidence that as of (x) in the case of the Lease Closing Date Devices and
Lease Closing Date Customer Leases, the Lease Closing Date, (y) in the case of
each Upgraded Device and Upgraded Customer Lease, the Upgrade Date for such
Upgraded Device (after giving effect to the Upgrade Exchange on such Upgrade
Date) and (z) in the case of each Like-Kind Exchange Device, the date the
Like-Kind Exchange for such Like-Kind Exchange Device occurs, the relevant
Devices and relevant Related Customer Leases (other than Devices and Related
Customer Lease-End Rights and Obligations deemed not to have been sold by a
Lessee pursuant to Section 2.8 in connection with such Lessee’s exercise of its
Upgrade Termination Option) have been irrevocably transferred to the Buyer as in
accordance with this Agreement.

(b) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Devices and
the Related Customer Leases in the event of the destruction of the originals
thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained (or transferred to Servicer), all documents,
books, records and other information necessary or advisable for the collection
of all Collections in respect of all Devices and the Related Customer Leases.

(c) Location of Records. Keep its chief executive office and principal place of
business at the address of such Lessee referred to in Schedule IV or, upon
thirty (30) days’ prior written notice to the Collateral Agent and the Buyer, at
such other locations in jurisdictions where all action required under the Master
Lease Agreement shall have been taken and completed.

(d) PATRIOT ACT Information. Promptly following a request therefor, provide any
documentation or other information that the Buyer or any of its assignees under
the Transaction Documents reasonably requests in order to comply with its
ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(e) Continuation Statements. Authorize and deliver and file or cause to be filed
appropriate continuation statements not earlier than six months and not later
than one month prior to the fifth anniversary of the date of filing of the
financing statements filed in connection with the Lease Closing Date or any
other financing statement filed pursuant to this Agreement, in each case naming
such Lessee as debtor, if the Final Settlement Date shall not have occurred.

(f) Further Assurances. From time to time, at its expense, promptly execute and
deliver all further instruments and documents, and take all further action that
the Buyer or any of its assignees under the Transaction Documents may reasonably
request in order to perfect, protect or more fully evidence the purchases, sales
and assignments and security interests hereunder, or to enable the Buyer or any
such assignee to exercise or enforce any of their

 

20



--------------------------------------------------------------------------------

respective rights with respect to the Devices and the Related Customer Leases.
Without limiting the generality of the foregoing, each Lessee will upon the
request of the Buyer or any of its assignees under the Transaction Documents
authorize and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate.

(g) Tax Matters. Pay and discharge, or cause the payment and discharge of, all
federal income taxes (and all other material taxes) of such Lessee when due and
payable, except (x) such as may be paid thereafter without penalty, (y) such as
may be contested in good faith by appropriate proceedings and for which an
adequate reserve has been established and is maintained in accordance with GAAP
or (z) where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(h) Mergers, Sales, etc. Not consolidate or merge with or into any other Person
or sell, lease or transfer all or substantially any portion of its property and
assets, or agree to do any of the foregoing, unless (i) the Buyer shall have
received 30 days’ prior notice thereof, (ii) no Lease Event of Default or Lease
Default has occurred and is continuing or would result immediately after giving
effect thereto, (iii) the Buyer shall have consented in writing thereto, if the
resulting entity following such merger, consolidation or other restructuring is
any Person other than a Lessee, (iv) Guarantor reaffirms in a writing, in form
and substance reasonably satisfactory to the Buyer, that its obligations under
the Sprint Guarantee and the Performance Support Agreement shall apply to the
surviving entity and (v) the Buyer receives such additional certifications and
opinions of counsel as it shall reasonably request.

(i) Change in Organization, etc. Not change its jurisdiction of organization or
incorporation or its name, identity or corporate organization structure or make
any other change such that (i) any financing statement filed or other action
taken to perfect the Buyer’s interests hereunder would become seriously
misleading or would otherwise be rendered ineffective unless such Lessee shall
have given the Buyer and the Collateral Agent not less than 30 days’ prior
written notice of such change or (ii) it would no longer be a special purpose
entity or would result in a violation of its corporate separateness covenants in
Section 6.1.

(j) Customer Upgrades. Not terminate or waive any payments under a Related
Customer Lease in connection with a Customer Upgrade during the Term of a Device
Lease for a Device unless, simultaneously with the Customer Upgrade, the
Upgraded Device and Upgraded Customer Lease are contributed in accordance with
the First Step Transfer Agreement, and the Upgraded Device and the
Customer-Lease End Rights and Obligations with respect to the Upgraded Customer
Lease are transferred to the Buyer pursuant to this Agreement.

(k) Assigned Lease Upgrade Policy Provision. Not amend or otherwise modify (or
permit to be amended or otherwise modified) the Assigned Lease Upgrade Policy
Provision, for any Device subject to a Customer Lease during the Term of a
Device Lease for such Device, including any modification to any portion of the
Upgrade Policy that has the effect of modifying the Assigned Lease Upgrade
Policy Provision unless otherwise consented to by Buyer and Collateral Agent
(such consent not to be unreasonably withheld or delayed).

 

21



--------------------------------------------------------------------------------

SECTION 5.3 Additional Covenants of the Buyer. At all times from the Lease
Closing Date to the Final Settlement Date, the Buyer shall:

(a) Notices. Promptly (but in any event within three (3) Business Day after
obtaining Knowledge thereof) notify the Lessee Representative of the existence
of any Default or Event of Default (or the equivalent thereof) under and as
defined in the applicable Financing Documents describing with particularity the
nature of such event.

(b) Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with tax-based accounting
consistently applied will be made of all financial transactions and matters
involving the assets and business of the Buyer.

(c) Inspection Rights. Permit representatives and independent contractors of the
Lessees, at their own expense, to visit and inspect any of its offices, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers having direct knowledge or responsibility of the subject matter in
order to confirm the Buyer’s performance of its obligations under this
Agreement, provided, however, that such visits, inspections or examinations will
be made at a reasonable time during normal business hours with due regard for,
and minimal disruption of, the business of the Buyer, and will not (a) occur
more frequently than once in any 12-month period and (b) be made without five
(5) Business Days’ prior written notice. For the avoidance of doubt, nothing in
this Section 5.3(c) shall permit any representative or independent contractor of
any Lessee to make any such visits, inspections or examinations in respect of
the corporate, financial and operating records or the affairs, finances and
accounts of any Series of Mobile Leasing Solutions other than Series 2 thereof.

(d) Enforcement of Support Services Agreement. Promptly enforce the obligations
of Marketing Services Provider under the Support Services Agreement to cause the
resale of Devices in accordance with the Support Services Agreement and the
deposit of proceeds in respect thereof, in accordance with the terms of such
agreement and the other Transaction Documents.

(e) Replacement of Logistics Services Provider and/or Marketing Services
Provider. If a termination event has occurred and is continuing under
Section 10.1 of the Support Services Agreement, upon one (1) Business Day prior
written notice of any Sprint Party to the Buyer requesting termination of the
Support Services Agreement, deliver written notice to the Logistics Services
Provider and Marketing Services Provider terminating the Support Services
Agreement.

(f) Fair Market Value under Customer Leases for Devices. Promptly (and in no
event later than one (1) Business Day) after request by any Sprint Party,
provide such Sprint Party with the fair market value in relation to a Customer’s
purchase option of a Device under a Related Customer Lease for any period after
the relevant Customer Lease Term, provided, however, the Buyer’s determination
of the fair market value of such Device shall be the higher of (x) the Secondary
Market Value of such Device on the basis that such Device is a Grade B Device
and (y) the fair market value of such Device determined by the relevant Sprint
Party acting reasonably provided in writing by a Sprint Party to the Buyer at
the time of or prior to any Sprint Party’s request under this Section 5.3(f).

 

22



--------------------------------------------------------------------------------

(g) Customer Upgrades after Term of a Device Lease. At any time any Sprint Party
performs a Customer Upgrade of a Device after the Term of the Device Lease for
such Device, on the Upgrade Date, automatically authorize the Servicer in
accordance with Section 2.7(f) of the Servicing Agreement to terminate the
Related Customer Lease with respect to the Exchanged Device and waive all
remaining Customer Receivables with respect to such Customer Lease.

(h) [Reserved].

(i) [Reserved].

(j) [Reserved].

(k) Special Purpose Entity/Bankruptcy Remoteness. Comply with the special
purpose entity and bankruptcy remoteness provisions set forth in Schedule V.

(l) Indebtedness Covenant. Except for Debt incurred in respect of the
Transaction, not create, incur, assume, guarantee, permit to exist or otherwise
become directly or indirectly liable for or in respect of any Debt or other
obligation or purchase any asset (whether or not pursued for gain or other
pecuniary advantage), except in accordance with or as permitted by the
Transaction Documents.

(m) Liens. Not create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Buyer Permitted Liens.

(n) Application of Collections. Not declare or make or permit any other Person
to declare or make, directly or indirectly, any payment or distribution of cash
constituting Collections or Rental Payments other than in accordance with the
Waterfall or Section 2.9 of the MLS Intercreditor Agreement.

(o) Amendment or Waiver of Transaction Documents. Not cause, consent to, or
permit, any termination, modification, amendment, variance or waiver of timely
compliance with any term or condition of any of the Transaction Documents (other
than the Sprint Transaction Documents) without (i) first providing five
(5) Business Days’ prior notice to the Lessee Representative along with a copy
of or the terms of the proposed modification, amendment, variance or waiver and
(ii) in the case of any modification, amendment, variance or waiver that would
reasonably be expected to be materially adverse to any Sprint Party (provided,
that any modification or amendment intended to facilitate a Permitted Additional
Tranche shall not be deemed to be materially adverse to any Sprint Party solely
because such Permitted Additional Tranche is intended to provide financing to a
mobile telephony carrier other than a Sprint Party) first obtaining the prior
written consent of the Lessee Representative; provided, however, the Buyer shall
promptly provide the Lessee Representative with a copy of any such modification,
amendment, variance or waiver.

(p) Actions Under Related Customer Leases. Not take enforcement actions or
exercise remedies or take any other action under the Related Customer Leases
other than through the Servicer.

 

23



--------------------------------------------------------------------------------

(q) Information. Provide and cause Marketing Services Provider to provide (i) to
the Servicer all data and other information necessary to permit the Servicer to
prepare and deliver each Servicer Report in accordance with and at the times
required under the Servicing Agreement and (ii) such other data and information
reasonably available to such parties and reasonably requested by any Sprint
Party in connection with performing its obligations under the Transaction
Documents; provided, however, MLS shall have no obligation to provide any data
or information from Marketing Services Provider that MLS does not receive from
Marketing Services Provider or is not permitted to be provided to a Sprint Party
by Marketing Services Provider.

(r) Further Assurances. From time to time, at the expense of the Lessees,
promptly execute and deliver all further instruments and documents, and take all
further action that the Lessee Representative may reasonably request, in order
to perfect, protect or more fully evidence the purchases, sales and assignments
and security interests hereunder or under the other Transaction Documents, or to
enable the Lessees or any Affiliate thereof to exercise or enforce any of their
respective rights hereunder and under the other Transaction Documents. Without
limiting the generality of the foregoing, the Buyer will upon the request of the
Lessee Representative authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, and take such other actions, as may be necessary or
appropriate to perfect and protect any Liens granted by the Buyer to the
Lessees.

ARTICLE VI

CORPORATE SEPARATENESS

SECTION 6.1 Corporate Separateness. Each Lessee hereby acknowledges that the
Buyer is entering into the transactions contemplated by this Agreement and the
other Transaction Documents in reliance upon each Lessee’s identity as a legal
entity separate from Guarantor, the Servicer, the Originators and their
respective Affiliates. In addition to and consistent with the other covenants
set forth herein, each Lessee shall take such actions as shall be required in
order that:

(a) Special Purpose Entity. Each Lessee will be a special purpose limited
liability company whose primary activities are restricted in its memorandum and
articles of association to: (i) acquiring, owning, holding or selling interests
in (x) the Devices and Related Customer Leases in accordance with the
Transaction Documents and (y) any wireless mobile devices and related customer
leases in accordance with any Lessee Permitted Additional Tranche Transaction
Documents, (ii) granting security interests in (x) the Devices, the Related
Customer Leases and any of its other assets in respect of which a security
interest is required to be granted by it under the Transaction Documents and
(y) any wireless mobile devices, related customer leases and any of its other
assets in respect of which a security interest is required to be granted by it
under any Lessee Permitted Additional Tranche Transaction Documents,
(iii) entering into and exercising its rights and performing its obligations
under (x) the Related Customer Leases and the other Transaction Documents and
(y) any customer lease subject to a Lessee Permitted Additional Tranche to which
it is a party and any other Lessee Permitted Additional Tranche Transaction
Document to which it is a party, (iv) acting as (x) lessor under Related
Customer Leases and any

 

24



--------------------------------------------------------------------------------

other customer leases subject to any Lessee Permitted Additional Tranche to
which it is a party and (y) lessee under the Device Leases and any other device
leases subject to any Lessee Permitted Additional Tranche to which it is a
party, (v) receiving amounts due to it under the Transaction Documents and any
Lessee Permitted Additional Tranche Transaction Document and declaring and
paying dividends and distributions to its Related Originator from such amounts,
(vi) paying amounts due by it under the Transaction Documents and any Lessee
Permitted Additional Tranche Transaction Document and (vii) conducting such
other activities as it deems necessary or appropriate to carry out the primary
activities described above or as otherwise contemplated by the Transaction
Documents or any Lessee Permitted Additional Tranche Transaction Document.

(b) Commingling. Except as otherwise expressly permitted by the Originator
Intercreditor Agreement, no Lessee shall commingle any of its assets or funds
with those of any of its Affiliates (other than any other Lessee);

(c) Independent Director. At least one member of each Lessee’s board of
directors shall be an Independent Director and the memorandum and articles of
association of such Lessee shall provide: (i) for the same definition of
“Independent Director” as used herein, (ii) that such Lessee’s board of
directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to such Lessee unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action and (iii) that the provisions required by clauses (i) and (ii) of
this sentence cannot be amended (x) except in accordance with this Agreement and
(y) without the prior written consent of the Independent Director and the Buyer;

(d) Corporate Formalities. Each Lessee will strictly observe corporate
formalities in its dealings with the Servicer, the Originators and any
Affiliates thereof (other than any other Lessee). Except as permitted under the
Transaction Documents or any Lessee Permitted Additional Tranche Transaction
Document, the Lessees shall not maintain joint bank accounts or other depository
accounts to which the Servicer, the Originators and any Affiliates (other than
any other Lessee) thereof has independent access, other than the Servicer’s
right to access such accounts in accordance with the Transaction Documents or
any Lessee Permitted Additional Tranche Transaction Document. Each Lessee shall
procure that its Related Originator maintain such Lessee’s memorandum and
articles of association and other organizational documents in conformity with
this Agreement;

(e) Conduct of Business. Each Lessee shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, intercompany
transaction accounts;

(f) No Other Business or Debt. No Lessee shall engage in any business or
activity except as set forth in the Transaction Documents to which it is a party
or any Lessee Permitted Additional Tranche Transaction Document to which it is a
party nor incur any indebtedness or liability other than as expressly permitted
by the Transaction Documents to which it is a party or any Lessee Permitted
Additional Tranche Transaction Document to which it is a party.

 

25



--------------------------------------------------------------------------------

(g) Books and Records. Each Lessee’s books and records will be maintained
separately from those of the Servicer, the Originators and any of their
Affiliates (other than any other Lessee) and in a manner such that it will not
be difficult or costly to segregate, ascertain or otherwise identify the assets
and liabilities of such Lessee from the assets and liabilities of the Servicer,
the Originators and any of their Affiliates (other than any other Lessee);

(h) Operating Expenses. Each Lessee’s operating expenses will not be borne by
the Servicer, any Originator or any of their Affiliates (other than any other
Lessee), except to the extent paid from capital contributions from its equity
holders or as expressly contemplated by the Transaction Documents or any Lessee
Permitted Additional Tranche Transaction Document.

(i) Disclosure of Transactions. All financial statements of the Servicer, the
Originators, and any of their Affiliates that are consolidated to include any
Lessee will disclose that (i) such Lessee’s sole business consists of the
purchase or acceptance through capital contributions of wireless mobile devices
and related customer leases from its Related Originator, the subsequent
retransfer to the Buyer of or granting of a security interest to Mobile Leasing
Solutions for the benefit of Series 2 in such devices and certain rights and
obligations under the related customer leases, the subsequent lease back of such
devices from the Buyer, and performing its obligations under (x) the Related
Customer Leases and the other Transaction Documents to which it is a party and
(y) any other customer lease subject to a Lessee Permitted Additional Tranche to
which it is a party and Lessee Permitted Additional Tranche Transaction Document
to which it is a party, (ii) such Lessee is a separate legal entity with its own
separate creditors who will be entitled, upon its liquidation, to be satisfied
out of the Lessee’s assets prior to any assets or value in the Lessee becoming
available to the Lessee’s equity holders and (iii) the assets of the Lessee are
not available to pay creditors of the Servicer, any Originator or any Affiliate
thereof (other than any other Lessee);

(j) Arm’s-Length Relationships. Each Lessee shall maintain an arm’s-length
relationship with the Servicer, each Originator, and its other Affiliates (other
than the other Lessees). Except as expressly contemplated by the Transaction
Documents or any Lessee Permitted Additional Tranche Transaction Document, no
Lessee, on the one hand, or the Servicer, any Originator, or any of its other
Affiliates, on the other hand, will be or will hold itself out to be responsible
for the debts of the other (other than any other Lessee) or the decisions or
actions respecting the daily business and affairs of the other. Each Lessee, the
Servicer, any Originators, and the Lessee’s other Affiliates will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealings with any other entity (other than
among the Lessee);

(k) Allocation of Overhead. To the extent that any Lessee, on the one hand, and
the Servicer, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and such Lessee shall bear its fair share of
such expenses, which may be paid through the Servicing Fee or otherwise;

 

26



--------------------------------------------------------------------------------

(l) Identification. Each Lessee shall at all times hold itself out to the public
under such Lessee’s own name as a legal entity separate and distinct from its
equity holders, members, managers, the Servicer, any Originator or any Affiliate
thereof (other than any other Lessee);

(m) Capital. Each Lessee shall maintain adequate capital in light of its
contemplated business operations;

(n) Additional Agreements. Each Lessee also agrees that:

(i) no Lessee shall issue any security of any kind except certificates
evidencing equity interests issued to its Related Originator in connection with
its formation, or incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any obligation other than (i) such
Lessee’s liability for obligations under the Transaction Documents and any
Lessee Permitted Additional Tranche Transaction Document to which it is a party,
(ii) as otherwise expressly permitted or contemplated by the Transaction
Documents or any Lessee Permitted Additional Tranche Transaction Document to
which it is a party and (iii) ordinary course operating expenses;

(ii) no Lessee shall sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents or any Lessee
Permitted Additional Tranche Transaction Document to which it is a party;

(iii) no Lessee shall purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as specifically permitted by, or as provided
in, the Transaction Documents or any Lessee Permitted Additional Tranche
Transaction Document to which it is a party;

(iv) no Lessee shall make any payment, directly or indirectly, to, or for the
account or benefit of, any owner of any security interest or equity interest in
such Lessee or any Affiliate of any such owner (except, in each case, as
expressly permitted by, or as provided in, the Transaction Documents or any
Lessee Permitted Additional Tranche Transaction Document to which it is a
party);

(v) no Lessee shall make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase from,
or any distribution or other payment to, or for the account or benefit of, any
owner of any equity interest in such Lessee or any Affiliate of any such owner
other than from funds received by it under Transaction Documents or Lessee
Permitted Additional Tranche Transaction Documents to which it is a party and so
long as, in any case, the result would not directly or indirectly cause such
Lessee to be considered insolvent;

(vi) No Lessee shall have any employees; and

(vii) Each Lessee will provide for not less than ten (10) Business Days’ prior
written notice to the Buyer of any removal, replacement or appointment of any
director that is currently serving or is proposed to be appointed as an
Independent Director of such Lessee, such notice to include the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements for an Independent Director set
forth in this Agreement and the memorandum and articles of association of such
Lessee.

 

27



--------------------------------------------------------------------------------

ARTICLE VII

INVESTMENT COMPANY ACT PROVISIONS

SECTION 7.1 Representations and Agreements of the Lessees. Each Lessee makes the
representations and warranties in Section 7.1(a), (c), (d), (e) and (f) to the
Buyer as of the Lease Closing Date and as of each Upgrade Date and makes the
agreements in Section 7.1(b) and (f) from the Lease Closing Date to the Final
Settlement Date.

(a) Assuming the correctness of the representations and agreements of the Buyer
in Section 7.2, each Lessee represents that it is a Qualified Purchaser.

(b) Each Lessee understands and agrees that, if in the future it decides to
sell, transfer, assign, pledge or otherwise dispose of in whole or in part
(each, a “Transfer”) its interest in the Deferred Purchase Price Amount or the
Contingent Purchase Price (collectively, the “Buyer Obligations”), such Lessee
will only Transfer such Buyer Obligations to a Qualified Purchaser (it being
understood and agreed that any subsequent Transfers of such Buyer Obligations
shall only be made to a Qualified Purchaser).

(c) Each Lessee is acquiring the Buyer Obligations for its own account, for
investment purposes only and not with a view to distribute or resell such Buyer
Obligations in whole or in part.

(d) Each Lessee was offered the Buyer Obligations through private negotiations,
not through any general solicitation or general advertising, or through any
solicitation by a person not previously known to such Lessee in connection with
investments generally.

(e) Each Lessee has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Buyer Obligations and is able to bear such risks, and has obtained, in
its judgment, sufficient information from the Buyer or its authorized
representatives to evaluate the merits and risks of such investment. Each Lessee
has evaluated the risks of investing in the Buyer Obligations and has determined
that the Buyer Obligations is a suitable investment for it. Each Lessee can
afford a complete loss of the investment in the Buyer Obligations and can afford
to hold the investment in the Buyer Obligations for an indefinite period of
time.

(f) Assuming the correctness of the representations and agreements of the Buyer
in Section 7.2, if any Lessee would be an “investment company” under the
Investment Company Act but for the exceptions provided by section 3(c)(1) or
3(c)(7) thereof, then it hereby: (i) represents and warrants that it has
obtained the consent to its treatment as a Qualified Purchaser from the
appropriate beneficial owners of its securities in accordance with the
requirements of Section 2(a)(51)(C) of, and Rule 2a51-2 promulgated under, the
Investment Company Act; (ii) consents to the treatment of the Buyer as a
Qualified Purchaser; and (iii) represents and warrants that it has obtained the
consent to such treatment from the appropriate beneficial owners of its
securities in accordance with the requirements of Section 2(a)(51)(C) of, and
Rule 2a51-2 promulgated under, the Investment Company Act.

 

28



--------------------------------------------------------------------------------

SECTION 7.2 Representations and Agreements of the Buyer. The Buyer makes the
representations and warranties in Section 7.2(a), (c), (d), (e) and (f) to the
Lessees as of the Lease Closing Date and as of each Upgrade Date and makes the
agreements in Section 7.2(b) and (f) from the Lease Closing Date to the Final
Settlement Date.

(a) Assuming the correctness of the representations and agreements of the
Lessees in Section 7.1, the Buyer represents that it is a Qualified Purchaser.

(b) The Buyer understands and agrees that, if in the future it decides to
Transfer any Device Lease, the Buyer will only Transfer such Device Lease to a
Qualified Purchaser (it being understood and agreed that any subsequent
Transfers of such Device Lease shall only be made to a Qualified Purchaser).

(c) The Buyer is acquiring the Device Leases for its own account, for investment
purposes only and not with a view to distribute or resell such Device Leases in
whole or in part.

(d) The Buyer was offered the Device Leases through private negotiations, not
through any general solicitation or general advertising, or through any
solicitation by a person not previously known to the Buyer in connection with
investments generally.

(e) The Buyer has such knowledge and experience in financial and business
matters that the Buyer is capable of evaluating the merits and risks of its
investment in the Device Leases and is able to bear such risks, and has
obtained, in the Buyer’s judgment, sufficient information from the Lessees or
their authorized representatives to evaluate the merits and risks of such
investment. The Buyer has evaluated the risks of investing in the Device Leases
and has determined that the Device Leases are a suitable investment for the
Buyer. The Buyer can afford a complete loss of the investment in the Device
Leases and can afford to hold the investment in the Device Leases for an
indefinite period of time.

(f) Assuming the correctness of the representations and agreements of the
Lessees in Section 7.1 and that the Senior Loan Lenders and the Senior
Subordinated Loan Creditors have obtained and given the consents described in
this Section 7.2(f) to the extent applicable to such Senior Loan Lenders and
such Senior Subordinated Loan Creditors for purposes of this Section 7.2(f), if
the Buyer would be an “investment company” under the Investment Company Act but
for the exceptions provided by section 3(c)(1) or 3(c)(7) thereof, then the
Buyer hereby: (i) represents and warrants that it has obtained the consent to
its treatment as a Qualified Purchaser from the appropriate beneficial owners of
its securities in accordance with the requirements of Section 2(a)(51)(C) of,
and Rule 2a51-2 promulgated under, the Investment Company Act; (ii) consents to
the treatment of the Lessees as Qualified Purchasers; and (iii) represents and
warrants that it has obtained the consent to such treatment from the appropriate
beneficial owners of its securities in accordance with the requirements of
Section 2(a)(51)(C) of, and Rule 2a51-2 promulgated under, the Investment
Company Act.

 

29



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Lessee therefrom shall in any event
be effective unless the same shall be in writing and signed by the Buyer and the
Lessee Representative and, if such amendment or waiver affects the obligations
of Guarantor or any of its Affiliates (other than the Lessees), Guarantor
consents in writing thereto, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 8.2 No Waiver; Remedies. No failure on the part of the Buyer or any
Lessee to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Law.

SECTION 8.3 Notices, Etc. The provisions of Section 21 of the MLS Intercreditor
Agreement shall apply as if fully set forth herein.

SECTION 8.4 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Each Lessee acknowledges that the Buyer’s rights under this Agreement
may be assigned as collateral to the Collateral Agent for the benefit of the
Finance Parties, and Lessees consent to such assignment; provided that such
assignment shall neither release the Buyer from the performance of its
obligations under this Agreement nor impair any Lessee’s rights under this
Agreement. The parties hereto agree that the Collateral Agent (and any of its
assignees) is an intended third-party beneficiary of this Agreement and is
entitled to enforce the rights of the Buyer arising hereunder.

SECTION 8.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Lessee or the Buyer pursuant to Article
IV and the provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and
8.14 shall survive any termination of this Agreement.

SECTION 8.6 Costs and Expenses. Each party agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by the other
party in connection with the negotiation, preparation, execution and delivery of
any amendment of or consent or waiver under this Agreement (whether or not
consummated) requested by such party, or the enforcement of, or any actual or
reasonably claimed breach of, this Agreement, including reasonable and
documented accountants’, auditors’, consultants’ and attorneys’ fees and
expenses to any of such Persons and the reasonable and documented fees and
charges of any independent accountants, auditors, consultants or other agents
incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under this Agreement in connection with
any of the foregoing.

 

30



--------------------------------------------------------------------------------

SECTION 8.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

SECTION 8.9 Waiver of Jury Trial. EACH LESSEE AND THE BUYER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH LESSEE AND THE
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

 

31



--------------------------------------------------------------------------------

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 20 of the MLS Intercreditor
Agreement as if they were set forth herein.

SECTION 8.12 No Proceedings. The provisions of Section 24.2 of the MLS
Intercreditor Agreement shall apply as if fully set forth herein.

SECTION 8.13 Severability. Any provisions of this Agreement that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.14 Lessee Representative.

(a) Each Lessee hereby irrevocably appoints and constitutes SLV-III LLC (“Lessee
Representative”) as its agent and attorney-in-fact to (i) provide all notices
and instructions to be given by the Lessees or any thereof under this Agreement
and the other Transaction Documents (and any notice or instruction provided by
Lessee Representative shall be deemed to be given by the applicable Lessee and
shall bind such Lessee), (ii) receive notices and instructions to be given to
the Lessees or any thereof under this Agreement and the other Transaction
Documents (and any notice or instruction provided to the Lessee Representative
shall be deemed to have been given to the applicable Lessee), (iii) make
payments required to be paid by the Lessees or any thereof under this Agreement
and the other Transaction Documents (and any payment made by Lessee
Representative shall be deemed to be paid by the applicable Lessee),
(iv) receive payments and disbursements to be made to the Lessees or any thereof
under this Agreement and the other Transaction Documents (and any payment made
to Lessee Representative shall be deemed to be paid to the applicable Lessee),
(v) grant any security interest required to be granted by any Lessee under the
Transaction Documents, including any security interest in the Servicer
Collection Accounts, and execute and deliver any deposit account control
agreement with respect to any such security interest granted by a Lessee in the
Servicer Collection Accounts or other deposit accounts in the name of any
Lessee, (vi) take any such action on behalf of the Lessees as the Lessee
Representative deems appropriate to effectuate the sale and leaseback
arrangements contemplated under the Transaction Documents and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement and the other Transaction Documents (and any action by Lessee
Representative shall be deemed to be made by the applicable Lessee and shall
bind such Lessee) and (vii) execute and deliver any amendments, consents,
waivers or other instruments related to this Agreement and the other Transaction
Documents on behalf of the other Lessees (and any such amendment, consent,
waiver or other instrument shall be binding upon and enforceable against each
other Lessee to the same extent as if made directly by such Lessee).

(b) Lessee Representative hereby accepts the appointment by the Lessees to act
as the agent and attorney-in-fact of the Lessees pursuant to this Section 8.14.
Lessee Representative shall ensure that the disbursement of any payments to any
Lessee paid to or for the account of Lessee Representative shall be paid to or
for the account of such Lessee.

 

32



--------------------------------------------------------------------------------

(c) No resignation or termination of the appointment of Lessee Representative as
agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to the Buyer. If Lessee Representative resigns under this
Agreement, the Lessees shall be entitled to appoint a successor Lessee
Representative (which shall be a Lessee). Upon the acceptance of its appointment
as successor Lessee Representative hereunder, such successor Lessee
Representative shall succeed to all the rights, powers and duties of the
retiring Lessee Representative and the term “Lessee Representative” shall mean
such successor Lessee Representative and the retiring or terminated Lessee
Representative’s appointment, powers and duties as Lessee Representative shall
be terminated.

SECTION 8.15 Mobile Leasing Solutions as Series LLC. Each Party hereto hereby
acknowledges and agrees that Mobile Leasing Solutions is a series limited
liability company, and that accordingly the obligations and liabilities of the
Buyer hereunder and under the other Transaction Documents are and will be
enforceable against the Buyer solely to the extent of the Series 2 Assets, and
not against any other assets of Mobile Leasing Solutions or against any other
Series of Mobile Leasing Solutions or any assets of any such other Series
(whether held directly by such other Series or by Mobile Leasing Solutions on
behalf of such other Series).

SECTION 8.16 Limited Recourse. Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document, the obligations
and liabilities of the Buyer under each of the Transaction Documents to which it
is a party are solely the obligations and liabilities of the Buyer and shall be
payable solely to the extent of the Series 2 Pledged Assets, and the proceeds of
the realization thereof from whatever means, applied in accordance with this
Agreement and the other Transaction Documents. If the Series 2 Pledged Assets
and the proceeds of the realization thereof from whatever means, including
pursuant to the enforcement of the MLS Security Documents, applied in accordance
with the MLS Intercreditor Agreement and the other Transaction Documents, are
insufficient to discharge in full the obligations and liabilities of the Buyer
under the MLS Intercreditor Agreement and the other Transaction Documents, the
rights of the Sprint Parties to receive any further amounts in respect of such
obligations and liabilities shall be extinguished and none of the Sprint Parties
may take any further action to recover such amounts. For the avoidance of doubt,
no recourse shall be had to the assets of Mobile Leasing Solutions or the assets
of any Series of Mobile Leasing Solutions other than the Series 2 Pledged Assets
to satisfy the obligations and liabilities of the Buyer under this Agreement or
any other Transaction Document.

[SIGNATURE PAGES FOLLOW]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized signatories, as of the date first above
written.

 

For and on behalf of each of: SLV - I LLC SLV - II LLC SLV - III LLC SLV - IV
LLC SLV - V LLC SLV - VI LLC SLV - VII LLC SLV - VIII LLC SLV - IX LLC SLV - X
LLC SLV - XI LLC SLV - XII LLC SLV - XIII LLC SLV - XIV LLC SLV - XV LLC SLV -
XVI LLC SLV - XVII LLC SLV - XVIII LLC SLV - XIX LLC SLV - XX LLC SLV - XXI LLC
SLV - XXII LLC, each a Lessee By:  

/s/ Stefan K. Schnopp

Name:   Stefan K. Schnopp Title:   Director SLV- III LLC, as Lessee
Representative By:  

/s/ Stefan K. Schnopp

Name:   Stefan K. Schnopp Title:   Director



--------------------------------------------------------------------------------

MOBILE LEASING SOLUTIONS, LLC, a Delaware limited liability company, acting for
itself and on behalf of Series 2 thereof, as Buyer By:  

/s/ Jeff Krisel

Name:   Jeff Krisel Title:   President, Chief Executive Officer and Secretary